Per curiam.
This disciplinary matter is before this Court pursuant to Respondent Clifton S. Fuller, Jr.’s petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227 (b) before the filing of a Formal Complaint. In the petition, Fuller, who has been a member of the State Bar of Georgia since 1977, admits that, on March 25, 2005 in Gwinnett County Superior Court, he was convicted of possession of cocaine, a felony violation of the Criminal Code of Georgia. Fuller further admits that his conviction constitutes a violation of Rule 8.4 (a) (2) of Bar Rule 4-102 (d), and that the maximum penalty for this violation is disbarment. Fuller submits that the appropriate discipline to be imposed in this case is a voluntary surrender of his license to practice law, an act which he acknowledges is tantamount to disbarment. The State Bar has'no objections to Fuller’s petition.
We have reviewed the record and agree to accept Fuller’s petition for the voluntary surrender of his license. Accordingly, the name of Clifton S. Fuller, Jr. hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Fuller is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.